Citation Nr: 1624693	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.
 
In October 2015, the Board remanded the case for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's peripheral neuropathy of the left and right lower extremities has resulted in no more than mild incomplete paralysis of the sciatic nerve, to include constant pain and occasional decreased reflexes and sensory disturbances, such as feelings of burning, cold, tingling, and numbness, without muscle atrophy or motor impairment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for peripheral neuropathy of the bilateral lower extremities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for peripheral neuropathy were granted and initial ratings were assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations for his peripheral neuropathy of the lower extremities in May 2009, April 2010, and December 2015.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues of entitlement to initial increased ratings for peripheral neuropathy of the left and right lower extremities have been met.

As indicated previously, in October 2015, the Board remanded the case to afford the Veteran a VA examination and obtain any outstanding private and VA treatment records.  In December 2015, the RO performed the requested examination and invited the Veteran to identify his treating physician for diabetes mellitus and associated peripheral neuropathy and submit an appropriate release for treatment records; however, the Veteran did not respond or submit any additional records.  Updated VA treatment records dated through December 2015 were also obtained.  Therefore, the Board finds that the AOJ has substantially complied with the October 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . [and a Veteran]] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence.").

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran seeks initial ratings in excess of 10 percent for peripheral neuropathy of the left and right lower extremities, which are current rated under the diagnostic code for external popliteal nerve impairment (Diagnostic Code 8521).

Incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, and 30 percent rating when severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Complete paralysis of the popliteal nerve warrants an 40 percent rating where there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

The Board finds that Diagnostic Code 8520 provides more appropriate and favorable criteria for evaluating the Veteran's peripheral neuropathy of the left and right lower extremities.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  First, the December 2015 VA examiner explained that rating schedule is outdated and does not directly contemplate the Veteran's type of peripheral neuropathy.  The examiner further explained that sciatic nerve impairment is the best way to evaluate the severity of the Veteran's peripheral neuropathy.  Second, the Diagnostic Code for sciatic nerve impairment (Diagnostic Code 8520) offers a higher maximum rating than the Diagnostic Code for impairment of the popliteal nerve (Diagnostic Code 8521).

Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe and a 60 percent rating when severe with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where there is foot dangling and dropping; no active movement possible of muscles below the knee; and flexion of the knee weakened or (very rarely) lost.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's bilateral lower extremity peripheral neuropathy has been evaluated as 10 percent disabling, effective February 17, 2009.  

From 2006 to 2008, neurological examinations show that muscular, sensory, and reflex functions were normal.  See, e.g., VA treatment records (June 1, 2006; August 2, 2007; July 14, 2008).  

On VA examination in May 2009, the Veteran gave a six to seven year history of burning, numbness, and tingling in the feet.  Neurological examination showed mildly decreased toe position sense and decreased sensation to monofilament in the distal third of the lower leg, foot, and ankle.  The examiner diagnosed peripheral neuropathy of the lower extremities.

In February 2010, the Veteran reported foot and hand pain, decreased circulation, and cold sensations during the winter.  A contemporaneous VA neurological examination shows that muscular, sensory, and reflex functions were normal.  See VA treatment record (February 22, 2010).

On VA examination in April 2010, the Veteran reported recurrent burning sensation in the extremities.  Neurological examination of the feet showed decreased sensation to light touch and vibration.  The diagnosis was peripheral neuropathy.

In his May 2010 notice of disagreement, the Veteran reported that he had no feeling in his toes.

From 2011, VA treatment records show two reports of numbness, coldness, and neuropathy symptoms.  See VA treatment records (December 22, 2011; December 2, 2015).  Neurological examinations generally show full, symmetrical deep tendon reflexes with occasional decreased sensation in the feet.  Compare VA treatment records (June 1, 2006; August 2, 2007; July 14, 2008; February 22, 2010; December 19, 2012; December 1, 2014; and December 2, 2015) (showing normal reflexes) with VA treatment records (May 26, 2011; December 22, 2011; December 16, 2013) (showing decreased reflexes).

On VA examination in December 2015, the Veteran reported mild, intermittent pain (usually dull) and moderate numbness and paresthesias and/or dysesthesias in the lower extremities.  Neurologic examination showed normal strength, absent deep tendon reflexes in the ankles, decreased sensation in the lower extremities, and no muscular atrophy.  The examiner explained that the Veteran's peripheral neuropathy is sensory in nature and does not impact motor function.  The examiner concluded that the Veteran's peripheral neuropathy results in mild incomplete paralysis.

With regard to sciatic nerve impairment in the lower extremities, the record, as documented in the treatment records and VA examination reports, shows that it has manifested as pain, decreased reflexes, and sensory disturbances such as feelings of burning, cold, tingling, and numbness.  There is no lay or medical evidence of muscular atrophy or motor impairment.  Neurological examinations show occasional decreases in deep tendon reflexes.  Compare VA treatment records (June 1, 2006; August 2, 2007; July 14, 2008; February 22, 2010; December 19, 2012; December 1, 2014; and December 2, 2015) (showing normal reflexes) with VA treatment records (May 26, 2011; December 22, 2011; December 16, 2013) (showing decreased reflexes).  Similarly, neurological examinations showed occasional decreased sensation to light touch and vibration.  Compare VA treatment records (June 1, 2006; August 2, 2007; July 14, 2008; February 22, 2010; December 19, 2012; December 1, 2014; December 31, 2014; and December 2, 2015) (showing normal sensation) with VA treatment records (December 22, 2011; December 19, 2012; December 16, 2013) and VA examinations (May 2009; April 2010; and December 2015).  Additionally, the Veteran reported intermittent pain and loss of sensation.  The Board has considered the reported symptoms, but, in light of the overwhelming objective evidence of episodic pain and decreased reflex and sensation, finds a rating in excess of the current 10 percent for mild incomplete paralysis is not warranted.  In this regard, a rating of 20 percent for moderate incomplete paralysis is not warranted due to the mild, episodic nature of the Veteran's symptoms coupled with the absence of motor and muscular impairment.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal or the assigned stages.  Therefore, assigning staged ratings or further staged ratings for such disabilities are not warranted.

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here for either of the Veteran's disabilities.  In this regard, his service-connected peripheral neuropathy of the lower extremities has manifested by signs and symptoms such as pain, decreased reflexes, and sensory disturbances such as feelings of burning, cold, tingling, and numbness.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 8520.  In short, there is nothing exceptional or unusual about the Veteran's peripheral neuropathy of the lower extremities.  Moreover, there is no indication that his peripheral neuropathy of the lower extremities results in any additional symptomatology for which a separate rating has not been assigned.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, neither the Veteran nor the record has raised the issue of whether referral for extra-schedular consideration based on the impact of his peripheral neuropathy of the lower extremities alone, or in combination with his other service-connected disabilities, is warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board observes that in Rice v. Shinseki, 22Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased or initial rating claim when such claim is raised by the record.  In the instant case, the evidence does not show, and the Veteran does not contend, that his peripheral neuropathy of the left and right lower extremities renders him unemployable.  In this regard, the May 2009 VA examiner noted that the Veteran had previously been involved in sales of insurance and truck trailers, and continued to work part-time in truck and trailer sales.  It was further determined that the Veteran's diabetes, of which his peripheral neuropathy is part, did not interfere with his occupation or activities of daily living, or restrict his activities in any way.  Additionally, at his December 2015 VA examination, it was reported that he was currently a county commissioner and also performed farm labor for a friend, and the examiner determined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the claim on appeal and need not be addressed further.

In adjudicating the Veteran's claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, in denying initial ratings in excess of 10 percent for the Veteran's peripheral neuropathy of the left and right lower extremities, the preponderance of the evidence such claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


